ACCEPTED
                                                                                                              12-15-00247-CR
                                                                                                 TWELFTH COURT OF APPEALS
                                                                                                               TYLER, TEXAS
                                                                                                         12/3/2015 8:08:06 AM
                                                                                                                    Pam Estes
                                                                                                                       CLERK




                                                                                     FILED IN
SMITH COUNTY COURTHOUSE
100 N. BROADWAY 4t h Floor
                                         D. Matt Bingham                     12thTELEPHONE:
                                                                                  COURT OF APPEALS
                                                                                  TYLER, TEXAS
                                                                                  TELECOPIER:
                                                                                                        (903) 590-1720
                                                                                                       (903) 590-1719
TYLER, TEXAS 75702                         Criminal District Attorney        12/3/2015
                                                                                   Michael8:08:06      AM Chief
                                                                                            J. West, Appellate

 April Allison Sikes, First Assistant
                                                Smith County                         PAM ESTES
                                                                                   Jennifer Barfield, Office Director
                                                                                         Clerk

        December 3, 2015

        12th Court of Appeals
        1517 West Front Street, ste. 354
        Tyler, Texas 75702

        Re:          12-15-00247-CR, Cook v. State - State’s Letter Brief.

        To the Honorable Judges,

              Appellant in the above-numbered cause has filed a brief complaining about the an
        entry in the Bill of Costs for court costs ordered by the trial court. Specifically,
        Appellant complains that he was improperly charged $300.00 for an attorney fee when
        he was found to be indigent by the Court. (Appellant’s brief at 4-6).

              The Clerk’s Record in this case contains a copy of the Bill of Costs (CR: 83).
        That document shows that the District Clerk’s office imposed a $300.00 cost for “SB7
        ATTY FEE FOR 7TH DISTRICT COURT” as part of the costs of court. The Court
        should note that the judgment adjudicating Appellant guilty does not reflect an amount
        including this fee being assessed, however it does appear on the face of the Bill of Costs

              It cannot be disputed by the State that Appellant is indigent. The record shows
        that he was repeatedly found to be indigent and provided free counsel throughout the
        course of this case. (CR: 4-5, 14, 56, 79).

               Where the record reflects a $300.00 charge in the Bill of Costs for an attorney fee,
        the State concedes that this cost was not properly assessed and should be modified to
        show court costs of $314.00 and not $614.00 as currently reflected. See TEX. R. APP. P.
        43.2 (b); Brewer v. State, 572 S.W.2d 719, 723 (Tex.Crim.App. 1978) (“Where the
        Court has the necessary data and evidence before it for reformation, the judgment may
        be reformed on appeal.”); Williams v. State, 332 S.W.3d 694, 699 (Tex.App. - Amarillo
        2011, pet. ref'd) (Where appellant was and remained indigent, the trial court correctly
                                                                              Page 2 of 3

deleted $3,500 in attorney’s fees from the Bill of Costs); TEX. CODE CRIM. PROC. ANN.
Art. 26.04 (p) (Vernon 2015).

       Unfortunately, modification of the Bill of Costs does not completely fix the
problem as the judgement revoking Appellant's probation lists the balance of court costs
owed in the amount of $289.00. (CR: 74). As does the trial court's order of withdrawal.
(CR: 76). In lieu of bench warranting Appellant back to Smith County for a remand
hearing to determine whether Appellant is owed $11.00, the State would suggest that the
judgment and order of withdrawal be reformed by the Court to show that the costs of
court have been paid in full. The cost of transporting Appellant back to Smith County
from the Moore Unit in Bonham, Texas, and feeding him while he is here, will certainly
exceed that amount. Smith County has already paid for three different attorneys to
represent Appellant in this case. (CR: 14, 56, 79). If Appellant does not object to this
suggestion, the State will waive any and all remaining costs of court.

                                         Thank you,


                                           /s/ Michael J. West
                                         __________________________
                                         Michael West
                                         Asst. Criminal District Attorney
                                         Bar I.D. No. 21203300
                                         100 N. Broadway, 4th Fl.
                                         Tyler, Texas 75702
                                         (903) 590-1720
                                         (903) 590-1719


                            CERTIFICATE OF COMPLIANCE

      The undersigned hereby certifies that the pertinent sections of the State’s Reply

Brief in the above numbered cause contain 447 words, an amount which complies with

Texas Rule of Appellate Procedure 9.4.


                                           /s/ Michael J. West
                                         _________________________
                                         Michael J. West
                                         Asst. Criminal District Attorney
                                                                                Page 3 of 3

                                CERTIFICATE OF SERVICE

                                                    3rd
      The undersigned hereby certifies that on this _____         December
                                                          day of ________________,
2015, the following have been completed:

      (1) The original of the State’s Letter Brief in Response to Appellant’s Brief in the
above numbered cause has been electronically filed with the Clerk of the Court of
Twelfth Court of Appeals.

      (2) A legible copy of the State’s Letter Brief in Response to Appellant’s Brief in
the above numbered cause has been electronically served on:

      Mr. Austin Jackson
      Attorney at Law
      112 East Line, Ste. 310
      Tyler, Texas 75702



                                              /s/ Michael J. West
                                             _________________________
                                             Michael J. West
                                             Asst. Criminal District Attorney
                                             Bar I.D. No. 21203300
                                             100 N. Broadway, 4th Fl.
                                             Tyler, Texas 75702
                                             (903) 590-1720
                                             (903) 590-1719